Citation Nr: 1134740	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2007.  A statement of the case was issued in March 2008, and a substantive appeal was received in May 2008.  The Veteran testified at an August 2008 Decision Review Officer (DRO) hearing.  A transcript is of record.  

The issues of entitlement to service connection for bilateral hearing loss (under a merits analysis) and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by a July 1978 Board decision; and the Veteran did not appeal.

2.  Certain evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss has been received since the July 1978 Board decision.



CONCLUSIONS OF LAW

1.  The July 1978 Board decision which denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the July 1978 denial of service connection for bilateral hearing loss, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection for bilateral hearing loss, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issue will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

New and Material Evidence

The request to reopen the Veteran's claim for bilateral hearing loss involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as other organic diseases of the nervous system (sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Although the RO in its October 2007 decision may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A claim for service connection for bilateral hearing loss was originally denied by the Board in July 1978.  The Veteran was informed of the decision in July 1978 and did not appeal.  Consequently, the Board decision became final.  See § 7104(b).

The evidence of record at the time of the July 1978 Board decision consisted of the Veteran's service treatment records.  A May 1965 entrance examination showed that a hearing defect was noted.  The entrance examination also shows that on authorized audiological evaluation in May 1965, pure tone thresholds, in decibels, were as follows (when converted from American Standards Association (ASA) units to International Standards Organization (ISO) units) 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
-
55
LEFT
20
5
25
-
55

A separation examination shows that on authorized audiological evaluation in January 1967, pure tone thresholds, in decibels, were as follows (when converted from ASA units to ISO units): 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
15
LEFT
20
15
15
-
15

Also of record at the time of the July 1978 Board decision was a December 1977 private audiological test result from Louis R. Thibault, who found that the Veteran had high frequency hearing loss resulting in trouble understanding speech especially at a distance.

The Board denied the Veteran's claim in July 1978 because the service treatment records contained no findings that the high frequency hearing loss noted at induction underwent any pathological worsening in service. 

Evidence received since the July 1978 Board decision includes a July 2007 private treatment record from W. Orlan Akin, M.D., F.A.C.S. that shows that there was some weapons exposure while training in service; a July 2007 VA questionnaire in which the Veteran stated that he was exposed to fire weapons when training for combat; and a copy of a newspaper article discussing hearing loss in Veterans who did not wearing hearing protection.  

Additional evidence submitted since the July 1978 Board decision includes testimony offered at an August 2008 DRO hearing.  The Veteran and his wife had not previously presented sworn testimony, and certain details in his and her testimonies are new and relate to the Veteran having bilateral hearing loss in service.  See Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).  The Board notes that this lay testimony is relevant to the issue of whether his hearing loss was aggravated in service.

The Board finds that the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss and is neither cumulative nor redundant.  Accordingly, as new and material evidence has been received, the Board finds the claim of entitlement to service connection for bilateral hearing loss is reopened.  See 38 U.S.C.A. § 5108.  The Board finds that additional evidentiary development is required prior to a de novo adjudication of the claim of entitlement to service connection for bilateral hearing loss.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  To this extent, the appeal is warranted.


REMAND

The Veteran was afforded a VA audiological examination in July 2007.  While the VA examiner provided opinions in February 2007 and February 2008 addendums after review of the Veteran's claims file, the Board finds that the VA medical opinions are inadequate.

For hearing loss, the VA examiner did not discuss whether an increase in severity of the Veteran's preexisting bilateral hearing loss during service was beyond the natural progression of that preexisting disability.  As seen above, a hearing defect was noted upon entering service

As for tinnitus, the VA examiner opined in a February 2007 addendum that it is "unlikely the hearing loss and tinnitus are due to acoustic trauma.  Service connection is speculative, but unlikely."  The Board finds that the VA examination opinion is inadequate since neither an explanation of the basis for such an opinion was provided, nor is the basis of that opinion apparent in light of the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The VA examiner then noted in a February 2008 addendum that the Veteran denied tinnitus on a January 2008 questionnaire and did not provide a medical opinion regarding tinnitus afterwards.  The Board also notes that the January 2008 questionnaire referenced by the VA examiner is not of record.  The RO should associate the aforementioned document with the Veteran's claims file.

Overall, another VA audiological examination would be appropriate before the Board can proceed with appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate the January 2008 questionnaire referenced in the February 2008 addendum with the Veteran's claims file.

2.  After completion of the above, the RO should schedule the Veteran for another VA audiological examination to determine the nature, extent and etiology of any currently manifested hearing loss and tinnitus.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that there was an increase in severity of the Veteran's preexisting bilateral hearing loss during service beyond the natural progression of that preexisting disability?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current tinnitus is related to acoustic trauma during service, or that it was due to or aggravated by the hearing loss?

A rationale should be provided. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issue of entitlement to service connection for bilateral hearing loss (under a merits analysis); and readjudicate the issue of entitlement to service connection for tinnitus.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


